Exhibit 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made by and between
SUNSHINE HEART, INC., a Delaware corporation, having a principal place of
business at 12988 Valley View Road, Eden Prairie, MN 55344 (the “Company”) and
BRIAN J. BROWN (“Employee”).  NOW, THEREFORE, in consideration of this Agreement
and the mutual promises set forth herein, the Parties hereby agree as follows:

 

ARTICLE 1
EMPLOYMENT TERMINATION AND PAYMENTS

 

1.1                               TERMINATION OF EMPLOYMENT.  Employee’s
employment with the Company terminated as of January 6, 2016 (the “Termination
Date”).  The Company will pay Employee his accrued but unpaid compensation
through the Termination Date, a payment of $17,641.81 to account for his accrued
but unused paid time off as of the Termination Date, and his expenses through
the Termination Date that are properly reimbursable under the Company’s
policies, all of which will be paid in accordance with its standard payroll
procedures, less deductions required or authorized by law.  Employee will
receive the foregoing payments regardless of whether he signs this Agreement.

 

1.2                               SEPARATION CONSIDERATION.  Provided this
Agreement becomes effective in accordance with Section 2.2, the Company will pay
Employee (1) severance in the amount of $35,271.64 and (2) a bonus amount of
$45,853.13, in each case less deductions required or authorized by law.  The
Company will pay these amounts in a lump sum on or before the first payroll date
after this Agreement becomes effective in accordance with Section 2.2.  In
addition, provided that Employee timely elects continued health insurance
coverage under the federal COBRA law, the Company will pay Employee a lump sum
payment of $3,407.58 (less deductions required or authorized by law), which
amount equals one hundred percent of the cost of the premiums for such health
insurance continuation coverage for the two month period following the end of
his coverage as a result of his termination.

 

1.3                               CONFLICT WITH OTHER AGREEMENTS.  In the event
of any conflict between this Agreement and that certain offer letter describing
Employee’s employment terms dated May 28, 2014 between the Company and Employee
(the “Offer Letter”), this Agreement shall control.  In the event of any
conflict between this Agreement and that certain Employee Proprietary
Information, Inventions Assignment and Non-Competition Agreement dated June 2,
2014 between the Company and Employee (the “Invention Assignment Agreement”),
the Invention Assignment Agreement shall control.

 

1.4                               ACKNOWLEDGEMENT.  Except as provided in this
Article 1, the Parties acknowledge and agree that Employee is not, and shall not
after the Termination Date, be eligible for any additional payment by the
Company of any bonus, salary, retirement pension, severance pay, back pay, or
other remuneration or compensation of any kind in respect of employment by the
Company, provided that nothing in this Agreement alters Employee’s rights with
respect to any existing stock options, which will continued to be governed by
the applicable plan and any agreement specifically related thereto.  Employee
hereby confirms to the Company that Exhibit 1

 

--------------------------------------------------------------------------------


 

to the Invention Assignment Agreement contains a complete list of all Inventions
(as defined in the Invention Assignment Agreement) or improvements to which
Employee claims ownership and desires to remove from the operation of the
Inventions Assignment Agreement.  Employee further agrees that the Invention
Assignment Agreement remains in full force and effect, and Employee hereby
reaffirms his obligations arising under the terms of the Invention Assignment
Agreement.  Employee agrees to return to the Company all Company Documents and
Materials (as defined in the Invention Assignment Agreement and without
retaining copies thereof), apparatus, equipment and other physical property in
Employee’s possession within 7 days of the Termination Date.

 

ARTICLE 2
RELEASE AND NON-DISPARAGEMENT

 

2.1                               EMPLOYEE RELEASE OF CLAIMS.  In consideration
for the separation consideration set forth in this Agreement, Employee, on
behalf of himself, his heirs, executors, legal representatives, spouse and
assigns, hereby fully and forever releases the Company and its respective past
and present officers, directors, employees, investors, stockholders,
administrators, subsidiaries, affiliates, predecessor and successor corporations
and assigns, attorneys and insurers (the “Company’s Released Parties”) of and
from any claim, duty, obligation or cause of action relating to any matters of
any kind, whether presently known or unknown, suspected or unsuspected, that any
of them may possess arising from any omissions, acts or facts that have occurred
through the date that Employee signs this Agreement, including, without
limitation, any and all claims:

 

A.                                    which arise out of, result from, or
occurred in connection with Employee’s employment by the Company or any of its
affiliated entities, the termination of that employment relationship, any events
occurring in the course of that employment, or any events occurring prior to the
execution of this Agreement;

 

B.                                    for wrongful discharge, discrimination,
harassment and/or retaliation; breach of contract, both express and implied;
breach of a covenant of good faith and fair dealing, both express and implied;
negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; slander, libel or invasion of
privacy; violation of public policy; fraud, misrepresentation or conspiracy; and
false imprisonment;

 

C.                                    for a violation of any federal, state or
municipal statute, regulation or ordinance relating to employment, including,
without limitation, (1) Title VII of the Civil Rights Act of 1964, as amended,
(2) the Civil Rights Act of 1866, as amended, (3) the Civil Rights Act of 1991,
as amended, (4) the Employee Retirement and Income Security Act of 1974, as
amended, (5) the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), including without limitation, the Older Workers’ Benefit Protection
Act, as amended (“OWBPA”), (6) the OWBPA, (7) the Americans with Disabilities
Act of 1990, as amended, (8) the Minnesota Human Rights Act, as amended (the
“MHRA”), (9) the Minnesota Equal Pay for Equal Work Law, as amended, (10) the
Minnesota healthcare worker whistleblower protection

 

2

--------------------------------------------------------------------------------


 

laws, (11) the Minnesota family leave law, and (12) the Minnesota personnel
record access statutes;

 

D.                                    for back pay or other unpaid compensation;
and/or

 

E.                                    for attorneys’ fees and costs.

 

To the fullest extent permitted by law, Employee will not take any action that
is contrary to the promises he has made in this Agreement.  Employee represents
that he has not filed any lawsuit, arbitration, or other claim against any of
the Company’s Released Parties.  Employee states that he knows of no violation
of state, federal, or municipal law or regulation by any of the Company’s
Released Parties, and knows of no ongoing or pending investigation, charge, or
complaint by any agency charged with enforcement of state, federal, or municipal
law or regulation.  Employee further agrees he shall not receive any monetary
damages, recovery and/or relief of any type related to any released claim(s),
whether pursued by Employee or any governmental agency, other person or group. 
Employee hereby agrees that the release set forth in this Agreement shall be and
remain in effect in all respects as a complete general release as to the matters
released.

 

2.2                               ACKNOWLEDGMENT OF WAIVER OF CLAIMS UNDER ADEA
AND MHRA.  Employee acknowledges that he is waiving and releasing any rights he
may have under the OWBPA, the ADEA, and the MHRA, and that this waiver and
release is knowing and voluntary.  Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further acknowledges that he has been
advised by this writing that: (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least 45 days within which to consider
this Agreement and the information disclosed on Exhibit A, and that if he signed
this Agreement before expiration of that 45 calendar day period, he did so
knowingly and voluntarily and with the intent of waiving his right to utilize
the full 45-day consideration period; (c) he has the right to revoke his release
of claims, insofar as it extends to potential claims arising under the ADEA, by
informing the Company of such revocation within seven (7) calendar days
following his execution of this Agreement; and (d) he has the right to rescind
his release of claims, insofar as it extends to potential claims arising under
the MHRA, by informing the Company of such rescission within fifteen (15)
calendar days following Employee’s execution of this Agreement.  Employee
further understands that these revocation and rescission periods shall run
concurrently, and that this Agreement is not effective until the fifteen (15)
day rescission period (the “Revocation Period”) has expired.  Communication of
any such revocation by Employee to the Company shall be provided in writing and
mailed by certified or registered mail with return receipt requested and
addressed to the Company at its principal corporate offices to the attention of
its Vice President of Human Resources.

 

2.3                               NO ADMISSION OF LIABILITY.  Neither this
Agreement nor any statement contained herein shall be deemed to constitute an
admission of liability on the part of the parties herein released.  This
Agreement’s execution and implementation may not be used as evidence, and shall
not be admissible in a subsequent proceeding of any kind, except one alleging a
breach of this Agreement or the Offer Letter.

 

3

--------------------------------------------------------------------------------


 

2.4                               NON-DISPARAGEMENT.  Employee covenants and
agrees that he shall not make or cause to be made any statements, observations,
or opinions, or communicate any information (whether in written or oral form),
that defame, slander or are likely in any way to harm the reputation of any of
the Company’s Released Parties or tortiously interfere with any of the Company’s
Released Parties’ respective business relationships.  Employee understands and
agrees that the Company’s Released Parties could not be reasonably or adequately
compensated in damages in an action at law for breach of Employee’s obligations
under this Section.  Accordingly, Employee specifically agrees that the
Company’s Released Parties shall be entitled to temporary and permanent
injunctive relief, specific performance, and other equitable relief to enforce
the provisions of this Section.  This provision with respect to injunctive
relief shall not, however, diminish the right of the Company’s Released Parties
to claim and recover damages or other remedies in addition to equitable relief.

 

2.5                               REFERENCES.  All external requests for job
references regarding Employee shall be directed to the Company’s Vice President
of Human Resources, who will provide the only response on behalf of the
Company.  The Company’s response to such inquiries will be limited to providing
Employee’s dates of employment and the title of the position he held.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1                               REPRESENTATIONS AND WARRANTIES OF EMPLOYEE. 
Employee warrants and represents to the Company that she: (A) has been advised
to consult with legal counsel in entering into this Agreement; (B) has entirely
read this Agreement; (C) has voluntarily executed this Agreement without any
duress or undue influence and with the full intent of releasing all claims; (D)
is the only person who is or may be entitled to receive or share in any damages
or compensation on account of or arising out of his relationship with, or
providing services to, the Company or any of its affiliated entities, the
termination of that relationship or services, any actions taken in the course of
that relationship or services, and any events related to that relationship or
services or occurring prior to the execution of this Agreement; (E) understands
and agrees that in the event any injury, loss, or damage has been sustained by
him which is not now known or suspected, or in the event that the losses or
damage now known or suspected have present or future consequences not now known
or suspected, this Agreement shall nevertheless constitute a full and final
release as to the parties herein released, and that this Agreement shall apply
to all such unknown or unsuspected injuries, losses, damages or consequences;
and (F) expressly acknowledges that his entry into this Agreement is in exchange
for consideration in addition to anything of value to which he is already
entitled.

 

3.2                               AUTHORITY.  Employee represents and warrants
that he has the capacity to act on his own behalf and on behalf of all who might
claim through him to bind them to the terms and conditions of this Agreement. 
Employee warrants and represents that he has not assigned any claim released
under this Agreement, and there are no liens or claims of lien or assignments in
law or equity or otherwise of or against any of the claims or causes of action
released herein.

 

3.3                               NO OTHER REPRESENTATIONS.  Neither Party has
relied upon any representations or statements made by the other Party which are
not specifically set forth herein.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4
MISCELLANEOUS

 

4.1                               SEVERABILITY.  This Agreement shall be
enforceable to the fullest extent permitted by law.  If any provision is held to
be unenforceable, then such provision will be construed or revised in a manner
so as to permit its enforceability to the fullest extent permitted by applicable
law.  If such provision cannot be reformed in that manner, such provision will
be deemed to be severed from this Agreement, but every other provision of this
Agreement will remain in full force and effect.

 

4.2                               ENTIRE AGREEMENT.  This Agreement represents
the entire agreement and understanding between the Company and Employee
concerning Employee’s separation from the Company, and supersedes and replaces
any and all prior agreements and understandings concerning Employee’s
relationship with the Company and his compensation by the Company, provided,
however, that this Agreement does not supersede or modify the Invention
Assignment Agreement, which shall remain in full force and effect.  This
Agreement may only be amended by a writing signed by Employee and the Company.

 

4.3                               ASSIGNMENT.  This Agreement may not be
assigned by Employee without the prior written consent of the Company.  The
Company may assign this Agreement without Employee’s consent in connection with
a merger or sale of its assets and/or to a corporation controlling, controlled
by or under common control with the Company.  This Agreement shall inure to the
benefit of, and be binding upon, each Party’s respective heirs, legal
representatives, successors and assigns.

 

4.4                               GOVERNING LAW; CONSENT TO JURISDICTION, WAIVER
OF JURY TRIAL.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota, without regard to its principles of
conflicts of laws.  Each of the Parties hereto irrevocably submits to the
exclusive jurisdiction of the state and federal courts of the State of Minnesota
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement, and consents to the laying of venue in such
courts.  EACH OF THE PARTIES KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.  In
addition, should it become necessary for the Company to seek to enforce any of
the covenants contained in this Agreement through any legal, administrative or
alternative dispute resolution proceeding, Employee shall reimburse the Company
for its reasonable fees and expenses (legal costs, attorney’s fees and
otherwise) related thereto.

 

4.5                               COUNTERPARTS/ FACSIMILE SIGNATURE.  This
Agreement may be executed in one or more counterparts and by facsimile, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument.  Signatures of the Parties transmitted by facsimile
or via .pdf format shall be deemed to be their original signatures for all
purposes.

 

5

--------------------------------------------------------------------------------


 

The Parties have executed this Agreement as of the date set forth below.

 

SUNSHINE HEART, INC.

 

 

 

By:

/s/ Sandra Eayrs

 

/s/ Brian J. Brown

Name:

Sandra Eayrs

 

BRIAN J. BROWN

Title:

VP of HR

 

Date:

3 Feb 2016

 

6

--------------------------------------------------------------------------------